Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into as of
November 17, 2008 by and between Jamba Juice Company (“Company”) and James White
(“Executive”).

The parties agree as follows:

1. Employment. Company hereby agrees to employ Executive and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Executive is employed as Chief Executive Officer and President and
shall have the duties and responsibilities assigned by the Company’s Board of
Directors (“Board”) both upon initial hire and as may be reasonably assigned
from time to time. Executive shall perform faithfully and diligently all duties
assigned to Executive. Company reserves the right to modify Executive’s duties
at any time in its sole and absolute discretion, provided that the duties
assigned are consistent with the position of Executive’s duties,
responsibilities and status with Company in his position as the Chief Executive
Officer and President and that Executive continues to report directly to the
Board of Directors of Company. It is the intention of Company that the Board of
Directors Jamba, Inc., the Company’s parent company (“Parent”)), will vote to
elect Executive to the Board of Directors of Parent.

2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, provided that Executive
may continue to serve on the boards of directors of other companies so long as
such service is in accordance with Company’s policies governing such activities.

2.3 Work Location. Executive’s principal place of work shall be located in
Emeryville, California, or such other location as the parties may agree upon
from time to time.

2.4 Start Date. Executive’s employment with the Company shall commence on
December 1, 2008, or such other date as may mutually agreed between the parties
(the “Effective Date”).

3. Term.

3.1 Initial Term. The employment relationship pursuant to this Agreement shall
be for an initial term commencing on the Effective Date and continuing for a
period of three (3) years following such date (“Initial Term”), unless sooner
terminated in accordance with section 7 below.

3.2 Renewal. On completion of the Initial Term specified in subsection 3.1
above, this Agreement will automatically renew for subsequent two-year terms
unless either party provides at least ninety (90) days’ advance written notice
to the other that Company/Executive does not wish to renew the Agreement for a
subsequent two-year term. In the event either party gives notice of nonrenewal
pursuant to this subsection 3.2, this Agreement will expire at the end of the
current term.

 

-1-



--------------------------------------------------------------------------------

4. Compensation.

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of
$550,000 per year, payable in accordance with the normal payroll practices of
Company, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions.

4.2 Signing Bonus. Company will provide Executive with a one-time signing bonus
(“Signing Bonus”), in the amount of One Hundred Thousand Dollars ($100,000),
less applicable withholding. The Signing Bonus will be paid in a single lump sum
payment on the Company’s first regular payroll date immediately following
Executive’s first day of employment.

4.3 Additional Compensation. In addition to the Base Salary, Executive will be
eligible to receive compensation of:

(a) up to 100% of the Base Salary then in effect, based on targets established
by the Board (or appropriate committee thereof) and as determined by Company in
its sole and absolute discretion. The target bonus (“Target Bonus”) award will
be established on an annual basis for Executive as part of an annual bonus plan
which is reviewed and approved by the Board. The first annual period for which
the Target Bonus will be determined is the Company’s fiscal year ending
December 29, 2009.

(b) an option grant to purchase 1,500,000 shares of Parent’s common stock, as an
inducement grant to join Company, made at the Effective Date, with a strike
price equal to the fair market value of Parent’s common stock at the date of
grant, such options to be issued outside Parent’s 2006 Employee, Director and
Consultant Stock Plan, not intending to qualify as an “incentive stock option”
under the Internal Revenue Code of 1986, as amended (the “Code”), and to vest
over four (4) years so long as Executive remains an employee of Company, with
twenty-five percent (25%) of the total number of shares subject to this option
vesting on each anniversary of the Effective Date.

Following the grant of the option above, any other grants of options or other
equity awards to Executive, and the terms and conditions thereof, will be
determined by the Board of Directors of Parent (or appropriate committee
thereof).

(c) a retention bonus equal to the lesser of (i) $500,000, less applicable
withholding or (ii) such amount as would result in a net of tax amount retained
by Executive equal to $300,000 and to be paid in a lump sum payment as of the
Company’s first regular payroll date immediately following the Executive’s first
day of employment (such total amount paid by the Company, inclusive of the
applicable withholding taxes, the “Retention Bonus”). The Retention Bonus shall
vest over a three (3) year period with one-third vesting on each consecutive
anniversary of the Effective Date beginning with the first anniversary thereof.
In the event the Executive terminates his employment on a voluntary basis and
not for Good Reason (as defined in subsection 7.4(b) below) prior to or on the
first anniversary of the Effective Date, Executive will be required to repay to
the Company the full amount of the Retention Bonus. In the event Executive
terminates his employment on a voluntary basis and not for Good Reason after the
first anniversary of the Effective Date but prior to or on the second
anniversary of the Effective Date, Executive will be required to repay to the
Company two thirds of the full amount of the Retention Bonus. In the event
Executive terminates his employment on a voluntary basis and not for Good Reason
after the second anniversary of the Effective Date but prior to or on the third
anniversary of the Effective Date, Executive will be required to repay to the
Company one third of the full amount of the Retention Bonus. All applicable
Retention Bonus repayments by Executive shall be made in full within sixty
(60) days after the termination of Executive’s employment.

 

-2-



--------------------------------------------------------------------------------

4.4 Performance and Salary Review. Company will periodically review Executive’s
performance on no less than an annual basis. Adjustments to salary or other
compensation, if any, will be made by Company in its sole and absolute
discretion; provided, however, that the foregoing shall not limit in any way
Executive’s ability to resign for Good Reason as provided in Sections 7.3(b) and
7.4 below in connection with a material reduction of Executive’s base
compensation and Executive’s right to severance payment in connection therewith.

5. Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to executives of Company subject to
the terms and conditions of Company’s benefit plan documents. Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive.

6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation and will be reimbursed in
accordance with Company’s policies. Any reimbursement Executive is entitled to
receive shall (a) be paid no later than the last day of Executive’s tax year
following the tax year in which the expense was incurred, (b) not be affected by
any other expenses that are eligible for reimbursement in any tax year, and
(c) not be subject to liquidation or exchange for another benefit.

7. Termination of Executive’s Employment.

7.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) conviction or plea of guilty or nolo
contendere to any felony or crime involving moral turpitude or dishonesty;
(b) participation in a fraud or embezzlement against the Company; (c) failure to
substantially perform the material duties and obligations of employment, which
failure continues uncured after written notice thereof by the Company and a
reasonable opportunity to cure; or (d) material violation of a statutory duty
Executive owes to the Company, which violation continues uncured after written
notice thereof by the Company and a reasonable opportunity to cure. In the event
Executive’s employment is terminated in accordance with this subsection 7.1,
Executive shall be entitled to receive only the Base Salary then in effect,
prorated to the date of termination. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. Executive will not be entitled to receive the Severance Packages
described in subsections 7.2(a) and 7.4(a) below.

7.2 Termination Without Cause by Company/Severance. Company may terminate
Executive’s employment under this Agreement without Cause at any time on thirty
(30) days’ advance written notice to Executive. In the event of such
termination, Executive will receive the Base Salary prorated to the date of
termination and the Severance Package described in subsection 7.2(a) below,
provided Executive complies with all of the conditions described in subsection
7.2(b) below.

 

-3-



--------------------------------------------------------------------------------

(a) Severance Package. The Severance Package shall consist of the following:

(i) a severance payment equal to: (A) one year of Executive’s Base Salary then
in effect on the date of termination; plus (B) the average cash bonus (excluding
the Signing Bonus and the Retention Bonus) paid to Executive for the most recent
three (3) years of employment, with the payments contemplated in (A) and
(B) payable equally over a fifty-two (52) week period (the “Severance Period”).
These payments will be made on the Company’s ordinary payroll dates beginning
with the Company’s first regularly scheduled payday occurring 60 days following
the Executive’s employment termination date and will be subject to standard
payroll deductions and withholdings;

(ii) one (1) year of accelerated vesting in unvested stock options previously
granted to Executive (which options shall have a post termination exercise
period of twelve (12) months (but in any event, not beyond the option’s original
term)); and

(iii) if Executive was covered under the Company’s group health plan as of the
date of Executive’s Termination Without Cause, Company agrees to pay the
premiums required to continue Executive’s group health care coverage for the
twelve (12) month period immediately following Executive’s termination of
employment, under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided that Executive timely elects to
continue and remains eligible for these group health benefits under COBRA and
the terms of the Company’s group health plan, and does not obtain health
coverage through another employer during this period. Thereafter, Executive will
be solely responsible for payment of his COBRA premiums.

Notwithstanding the above, during the Severance Period, Executive shall use
Executive’s best efforts to obtain other employment and to pursue other business
opportunities and activities, at a comparable level, and any amounts otherwise
payable pursuant to this Section 7.2 shall be reduced by all cash amounts
(whether direct or indirect salary, compensation or otherwise) earned by
Executive from other employment or business activities prior to the end of the
Severance Period.

(b) Conditions To Receive Severance Package. Executive will receive the
Severance Package described in subsection 7.2(a) above, provided that Executive:
(i) complies with all surviving provisions of this Agreement as specified in
subsection 13.8 below; (ii) executes a full general release in favor of the
Company and in a form acceptable to Company, releasing all claims, known or
unknown, that Executive may have against Company and Parent arising out of or
any way related to Executive’s employment or termination of employment with
Company, and such release has become effective in accordance with its terms
prior to the 60th day following the termination date; (iii) complies with the
provisions of Sections 9 and 10 as well as other continuing obligations
described in this Agreement; and (iv) agrees not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company. All other Company obligations to
Executive will be automatically terminated and completely extinguished.

 

-4-



--------------------------------------------------------------------------------

7.3 Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company at any time, on thirty (30) days’ advance
written notice. In the event of such resignation,

(a) if the resignation is not for Good Reason (as defined in subsection 7.4(b)),
Executive will be entitled to receive only the Base Salary for the thirty-day
notice period and no other amount. Executive will not be entitled to receive the
Severance Packages described in subsection 7.2(a) above or subsection 7.4(a)
below. If Executive voluntarily resigns on or before the third anniversary of
the Effective Date, Executive will be subject to the requirements of section
4.3(c) regarding the payment of the unvested Retention Bonus.

(b) if the resignation is for Good Reason, Executive shall be entitled to
receive the Severance Package described in subsection 7.2(a) above, provided
Executive complies with all of the conditions described in subsection 7.2(b)
above.

Upon Executive’s resignation, other than as provided above, all other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished.

7.4 Termination Upon A Change In Control. If Executive’s employment is
terminated by Company without Cause (as defined in subsection 7.1 above) or
Executive resigns for Good Reason (as defined in subsection 7.4(b) below),
either of which occurs within twelve (12) months of a Change in Control (as
defined in subsection 7.4(c) below), Executive shall be entitled to receive the
Severance Package described in subsection 7.4(a) below, in lieu of the Severance
Package described in subsection 7.2(a) above, provided Executive complies with
all of the conditions described in subsection 7.2(b) above.

(a) Severance Package: The Severance Package will consist of the following:

(i) a severance payment equal to: (A) Eighteen (18) months of Executive’s Base
Salary then in effect on the date of termination of employment (Base Salary
shall be determined without regard to any reduction thereof which would
constitute “Good Reason” as defined in Section 7.4(b)), plus (B) a payment equal
to one and one-half times the annual Target Bonus based on the most recent
Target Bonus paid to Executive, with the payments contemplated in (A) and
(B) payable equally over a fifty-two (52) week period (the “CIC Severance
Period”). These payments will be made on the Company’s ordinary payroll dates
beginning with the Company’s first regularly scheduled payday occurring 60 days
following the Executive’s employment termination date and will be subject to
standard payroll deductions and withholdings;

(ii) one (1) year of accelerated vesting in unvested stock options previously
granted to Executive (which options shall have a post termination exercise
period of twelve (12) months (but in any event, not beyond the option’s original
term)); and

(iii) if Executive was covered under the Company’s group health plan as of the
date of Executive’s Termination Upon a Change in Control, Company agrees to pay
the premiums required to continue Executive’s group health care coverage for the
eighteen (18) month period following Executive’s termination, under the
applicable provisions of COBRA, provided that Executive timely elects to
continue and remains eligible for these benefits under COBRA and the terms of
the Company’s group health plan, and does not obtain health coverage through
another employer during this period. Thereafter, Executive will be solely
responsible for payment of his COBRA premiums.

Notwithstanding the above, during the CIC Severance Period, Executive shall use
Executive’s best efforts to obtain other employment and to pursue other business
opportunities and activities, at a comparable level, and any amounts otherwise
payable pursuant to this Section 7.4 shall be reduced by all cash amounts
(whether direct or indirect salary, compensation or otherwise) earned by
Executive from other employment or business activities prior to the of the CIC
Severance Period.

 

-5-



--------------------------------------------------------------------------------

(b) Good Reason. “Good Reason” shall mean any one or more of the following
without Executive’s written consent: (i) the assignment to Executive of any
duties, or any limitation of Executive’s responsibilities, substantially
inconsistent with the Executive’s positions, duties, responsibilities and status
with Company immediately prior to the date of the Change in Control; (ii) the
relocation of the principal place of Executive’s service to a location that is
more than sixty (60) miles from Executive’s principal place of service
immediately prior to the date of the Change in Control; or (iii) any material
failure by Company to pay, or any material reduction by Company of, Executive’s
base compensation in effect immediately prior to the date of resignation. Good
Reason shall not exist unless Executive notifies Company in writing of the
existence of the applicable condition specified above not later than ninety
(90) days after the initial existence of the condition, and Company fails to
remedy such condition within thirty (30) days after receipt of such notice.

(c) Change of Control. A Change of Control means (i) a sale of substantially all
of the assets of Parent (other than any Company store refranchising
transactions), (ii) a merger or consolidation in which Parent is not the
surviving corporation, (iii) a reverse merger in which Parent is the surviving
corporation but the shares of common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, or (iv) an acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by Parent) of the beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of Parent representing at least fifty percent (50%) of the combined
voting power entitled to vote in the election of directors. Notwithstanding the
foregoing, with respect to items (ii), (iii) and (iv) of the foregoing, any
transaction in which members of the Board of Directors of Parent immediately
prior thereto constitute at least a majority of the Board of Directors of the
surviving entity immediately after the transaction shall not be deemed to
constitute a Change of Control.

7.5 Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive: (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s severance benefits under this
Agreement shall be payable either: (a) in full, or (b) as to such lesser amount
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by Executive on an
after-tax basis, of the greatest amount of severance benefits under this
Agreement, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made in writing by independent public accountants (the “Accountants”)
selected by the Company, whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the

 

-6-



--------------------------------------------------------------------------------

Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

7.6 Termination of Employment Upon Nonrenewal. In the event either party decides
not to renew this Agreement for a subsequent one-year term in accordance with
subsection 3.2 above, this Agreement will expire, Executive’s employment with
Company will terminate and Executive will only be entitled to Executive’s Base
Salary paid through the last day of the current term. All other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished. In addition, Executive will not be
entitled to the Severance Packages described in subsections 7.2(a) and 7.4(a)
above.

8. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. Such work shall include,
but is not limited to, directly or indirectly competing with Company in any way,
or acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which Company is now engaged or in
which Company becomes engaged during the term of Executive’s employment with
Company, as may be determined by Company in its sole discretion. If Company
believes such a conflict exists during the term of this Agreement, Company may
ask Executive to choose to discontinue the other work or resign employment with
Company. In addition, Executive agrees not to refer any client or potential
client of Company to competitors of Company, without obtaining Company’s prior
written consent, during the term of Executive’s employment. Executive represents
and warrants that it has the legal right to enter into this Agreement, that this
Agreement does not conflict with or violate any existing contract or obligation
of Executive and agrees to indemnify and hold harmless the Company from and
against any claims by any party for any such conflict or violation.

9. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Employee Nondisclosure, Assignment and Non-Solicitation
Agreement, which is provided with this Agreement and incorporated herein by
reference.

10. Nonsolicitation of Company’s Employees. Executive agrees that for the two
(2) year period following Executive’s termination of employment for any reason,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company’s business by
soliciting, encouraging or attempting to hire any of Company’s employees or
causing others to solicit or encourage any of Company’s employees to discontinue
their employment with Company.

11. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in sections 8-10 would cause irreparable injury to Company
and agrees that in the event of any such breach, Company shall be entitled to
seek temporary, preliminary and permanent injunctive relief without the
necessity of proving actual damages or posting any bond or other security.

12. Agreement to Arbitrate. To the fullest extent permitted by law, Executive
and Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Executive and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to

 

-7-



--------------------------------------------------------------------------------

accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any local, state or
federal law, statute, regulation or ordinance or common law. Claims for
injunctive relief pursuant to section 11 above are excluded. For the purpose of
this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement shall apply to them to the extent Executive’s claims
arise out of or relate to their actions on behalf of Company.

12.1 Consideration. The mutual promise by Company and Executive to arbitrate any
and all disputes between them (except for those referenced above) rather than
litigate them before the courts or other bodies, provides the consideration for
this agreement to arbitrate.

12.2 Initiation of Arbitration. Either party may exercise the right to arbitrate
by providing the other party with written notice of any and all claims forming
the basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations.

12.3 Arbitration Procedure. The arbitration will be conducted in San Francisco,
California by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of California, and only such power, and shall follow the law. The parties
agree to abide by and perform any award rendered by the arbitrator. The
arbitrator shall issue the award in writing and therein state the essential
findings and conclusions on which the award is based. Judgment on the award may
be entered in any court having jurisdiction thereof.

12.4 Costs of Arbitration. Company shall bear the costs of the arbitration
filing and hearing fees and the cost of the arbitrator.

13. General Provisions.

13.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

13.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

13.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

13.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

-8-



--------------------------------------------------------------------------------

13.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

13.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.

13.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice to the Company shall be sent to the attention of its General Counsel by
facsimile to 510-653-0643 or at its address set forth below, and notice to
Executive shall be sent to his address on file with the Company, or such other
address as either party may specify in writing.

13.8 Survival. Sections 8 (“No Conflict of Interest”), 9 (“Confidentiality and
Proprietary Rights”), 10 (“Nonsolicitation”), 111 (“Injunctive Relief”), 122
(“Agreement to Arbitrate”), 133 (“General Provisions”) and 155 (“Entire
Agreement”) of this Agreement shall survive Executive’s employment by Company.

14. Application of Section 409A.

14.1 Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A (the “Section 409A Regulations”) of the Code shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations. For purposes of this Agreement, the right to a
series of installment payments shall be treated as a right to a series of
separate payments within the meaning of the 409A Regulations. Furthermore, to
the extent that Executive is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of Executive’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Executive’s separation from service shall be paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

14.2 The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event,

 

-9-



--------------------------------------------------------------------------------

except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Executive pursuant to this Agreement.

14.3 Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (a) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (b) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

14.4 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

15. Entire Agreement. This Agreement, including Company’s Employee
Nondisclosure, Assignment and Non-Solicitation Agreement incorporated herein by
reference and any documents related to Executive’s equity awards, constitutes
the entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Chairman of the
Compensation and Executive Development Committee of Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    Dated: November 17, 2008   /s/ James White   JAMES WHITE   JAMBA JUICE
COMPANY Dated: November 17, 2008   By:   /s/ Steven R. Berrard   Name:   Steven
R. Berrard   Title:   President and Chief Executive Officer   6475 Christie
Ave., Ste 150   Emeryville, CA 94608

 

-10-